DETAILED ACTION
Claims 1-18 are pending, and claims 1-6 and 8-12 are currently under review.
Claims 7 and 13-18 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and species a1 in the reply filed on 9/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites the term “inverted C-shape” which is indefinite because it is unclear to the examiner as to what specific shape/orientation, if any, is required by the terms “inverted” and “C-shape”.  For example, it is unclear whether the above term specifically requires the form as shown in fig. 2-3 of the instant spec, or if any shape that could be considered as a “C-shape” meets the instant claim.  The examiner interprets the claim to be met by any shape that would have been considered to be a C-shape as recognized by one of ordinary skill according to broadest reasonable interpretation.
Claim 12 further recite “upper core segment” and “lower core segment”, which are indefinite because these limitations merely recite relative locations of the coil and pole surfaces, respectively.  For example, an “upper segment” can also be considered as a lower segment depending on the perspective of the viewer.  Thus, it is unclear whether the coil and pole surfaces are required to be at specific locations or not.  The examiner interprets the above limitations to merely require a coil and pole surfaces to be oppositely configured as would have been recognized by one of ordinary skill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) in view of either Kuehnle et al. (US 5,516,670) or Vorozhtsov (2011, Preliminary electromagnetic design and cost estimate of C-shape dipole magnet required for DIRAC experiment).
Regarding claim 1, Benedict et al. discloses a dispensing unit of an additive manufacturing device to magnetically align functional material during deposition [abstract, 0010]; wherein said dispensing unit includes a field generator (320) within said dispensing unit [0019, fig.3], as well as a power source to supply power to the field generator [0024, fig.3].  The examiner considers the dispensing unit of Benedict et al. to meet the claimed limitation of an electromagnetic alignment system for in-situ alignment of particles passing through a nozzle as claimed.  Benedict et al. further teaches that the field generator can be located within the dispensing unit, such that the dispensing unit of Benedict et al. is considered to be a support structure as claimed [0019].  Alternatively, the examiner submits that a support structure would have naturally flowed from the disclosure of Benedict et al. because a structure to desirably position (ie. support) the field generator would been expected by one of ordinary skill to be present.  See MPEP 2145(II).  
Benedict et al. does not teach that the field generator is an electromagnetic coil disposed around a core and providing a pair of spaced apart pose surfaces as claimed.  However, this feature would have been obvious in view of the prior art as shown below.  Specifically, Kuehnle et al. discloses an apparatus for aligning magnetic particles [abstract], said apparatus including an electromagnetic coil (32) disposed around a magnetic yoke core (14), said core including spaced apart pole pieces (22,24) [col.4 ln.51 to col.5 ln.33, fig.1].  Alternatively, Vorozhtsov discloses known C-shape dipole magnets [fig.1].  The dipole magnet of VOrozhtsov expressly shows an electromagnetic coil disposed around a yoke and forming separate, spaced apart dipole surfaces.  In either of the above situations, the examiner submits that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the device of Benedict et al. by specifically utilizing the magnetic field generator configurations disclosed by either Kuehnle et al. or Vorozhtsov to arrive at the predictable result of a magnetic alignment device of Benedict et al. that specifically utilizes a C-shaped electromagnet for generating a magnetic field as taught by Kuehnle et al. or Vorozhtsov.  See MPEP 2143(I)(A).  
The examiner notes that the recitations of “for positioning…” and “for energizing…” are instances of functional language of the claimed support structure and power source, respectively, which are not considered to impart any further structure other than what is already recited in the instant claims.  See MPEP 2114.  
Regarding claims 2-3, the aforementioned prior art discloses the system of claim 1 (see previous).  Benedict et al. further teaches the use of multiple field generators [0019].  The examiner notes that the recitation of “are controlled in a manner to vary…” is an instance of functional language which is not considered to impart any further structure other than what is already recited in the instant claims.  See MPEP 2114.  Specifically, it is noted that multiple field generators as disclosed by Benedict et al. would be entirely capable of generating different magnetic orientations as claimed, especially processors having computer control as also taught by Benedict et al. [0022].  The examiner further notes that claim 2 merely recites the use of multiple electromagnets vs. a single electromagnet, which is also prima facie obvious because the mere duplication of parts is not considered to be patentably significant unless a new or unexpected result is produced.  See MPEP 2144.04(VI)(B).
Regarding claim 4, the aforementioned prior art discloses the system of claim 1 (see previous).  Benedict et al. further teaches that a rotatable magnetic field can be produced [0035].  The examiner submits that the combination of the aforementioned prior art would thus suggest a C-shaped field generator, wherein said generator is rotatable to generate a rotatable magnetic field as taught by Benedict et al.  The examiner notes that the recitation of “to vary the magnetic…” is an instance of functional language which is not considered to impart any further structure other than what is already recited in the instant claims.  See MPEP 2114.  
Regarding claim 5, the aforementioned prior art discloses the system of claim 2 (see previous).  As stated above, Benedict et al. teaches the use of multiple field generators [0019].  The examiner submits that the combination of the aforementioned prior art would thus suggest multiple C-shaped field generators, which meets the instantly claimed features.  Nonetheless, the examiner again notes that claim 5 merely recites the use of multiple electromagnet components vs. a single electromagnet component, which is also prima facie obvious because the mere duplication of parts is not considered to be patentably significant unless a new or unexpected result is produced.  See MPEP 2144.04(VI)(B).
Regarding claim 6, the aforementioned prior art discloses the system of claim 2 (see previous).  As stated above, Benedict et al. teaches that the field generator can be part of the dispensing unit [0019].
Regarding claim 8, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner submits that the C-shape configuration of Vorozhtsov would have naturally resulted in a substantially uniform magnetic field as claimed as recognized by one of ordinary skill because Vorozhtsov depicts uniform, flat dipole surfaces without any irregularities or deviations [fig.1].
Regarding claim 9, the aforementioned prior art discloses the system of claim 1 (see previous).  Kuehnle et al. further teaches that one of the pole segments (22) can be adjustable to adjust a gap between said poles [fig.1].  The examiner submits that the field generator of Kuehnle et al. is therefore entirely capable of having a non-axisymmetric configuration of core segments depending on a desired gap size as would have been recognized by one of ordinary skill.  The examiner further notes that the configuration shown in [fig.1] of Kuehnle et al. also appears to show a longer, upper core segment (22) vs. a shorter, lower core segment (24), which also meets the instant claim.  The examiner also submits that the instant claim is directed to a mere shape of the electromagnetic core, which is considered to be prima facie obvious absent indication or evidence that said core shape was significant because any selection of core shape would have been prima facie obvious to one of ordinary skill depending on the specific application as supported by the above disclosure of Kuehnle et al. above.  See MPEP 2144.04(IV)(B).
Regarding claim 10, the aforementioned prior art discloses the system of claim 1 (see previous).  Benedict et al. further teaches that a controller is coupled to power circuitry to vary the magnetic field magnitude (ie. strength) [0022, 0024].
Regarding claims 11-12, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the C-shape field generators depicted by Kuehnle et al. and/or Vorozhtsov expressly show a coil disposed away from (ie. remotely) pole surfaces, wherein the core has a C-shape which can reasonably be considered to be an inverted C (ie. sideways or upsidedown), and wherein the coil is located oppositely (ie. upper segment) from the pole surfaces (ie. lower segment).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734